Current Creditor; CAPITAL ONE BANK (USA}, NLA.

1133 S. University Drive, 2nd Floor Account Number: XXXXXXXXXXXX6589

LAVRAR Plantation, FL 33324 RASL File Number: 3000701698
“ee Current Balance: $5,404.27

800-531-5490
www.raslavrar.com Letter Date: May 8, 2018

RAS LaVrar, LLC

 

KRISTOFFER O COOPER
5951 WELLESLEY PARK DR APT 601

BOCA RATON FL 33433-6770

ih

4 7 O16 ¢ 8B *

RE: CAPITAL ONE BANK {USA}, N.A. / KRISTOFFER O COOPER
Account Number: XXXXXXXXXXXX6589
Our Fiie Number: 3000701698.001

Dear KRISTOFFER C COOPER:

Our law firm is attempting to collect a debt that is owed to CAPITAL ONE BANK (USA), N.A. on an account, and any
‘formation obtained will be used for that purpose. At this time, no attorney with this firm has personally reviewed the
particular circumstances of your account. This communication Is from a debt collector. Should you desire to speak to
someone to discuss the possibility of entering into a payment arrangement, contact us at 800-531-5490.

You are notified of the following information:

1. The amount of the debt: $5,404.27 as of the date of this letter.
Name of the creditor to whom the debt is owed: CAPITAL ONE BANK {USA), N.A,

3. Unless you dispute the validity of the debt or any portion thereof within thirty (30) days after receipt of this

Notice, we will assume that the debt is valid.
4. If you notify us in writing within thirty (30) days after receipt of this Notice that the debt or any portion th f j
disputed, we will obtain verification of the debt or a copy of any judgment agains? au andlicvalll Gecnnei ereo IS
5. We will provide you with the name and address of the original creditor, if different from the y aoe
your written request within thirty (30} days after receipt of this Notice. “SESOLATEGIEr, upon

pst

sincerely,

RAS LaVrar, LLC
